TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00397-CV


Hanson Aggregates West, Inc. and Austin Powder Company, Appellants

v.

Edwin R. Ford, Regina Ford, Clarence Cain, Connie Cain, James L. Kersey,
Mary Kersey, Brett Papell and Lynn Papell, Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2007-0056A, HONORABLE DIB WALDRIP, JUDGE PRESIDING


O R D E R
PER CURIAM

		Austin Powder Company has filed a Motion to Withdraw Notice of Appeal,
announcing that it no longer wishes to pursue this appeal.  Austin Powder represents that no party
opposes this motion.  No opposition has been filed.
		We grant the motion and dismiss the appeal of Austin Powder Company.  This appeal
will continue under the style:  Hanson Aggregates West, Inc. v. Edwin R. Ford, Regina Ford,
Clarence Cain, Connie Cain, James L. Kersey, Mary Kersey, Brett Papell and Lynn Papell.
		Ordered August 21, 2009.


Before Chief Justice Jones, Justices Waldrop and Henson